Case 20-10873-EPK Doc 22 Filed 04/21/20 Pagelof5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

In re: Eugene Sampson Case No.: 20-10873-EPK
SS#: -0131 Chapter 13
Debtor(s).
/

 

Motion to Pay Interest on Department of
the Treasury-Internal Revenue Service Priority Claim

The Debtor, Eugene Sampson, by and through the undersigned attorneys, files this Motion to Pay Interest
on Department of the Treasury-Internal Revenue Service Priority Claim and states:

1. The Department of the Treasury-Internal Revenue Service is owed a priority tax claim. Interest accrues
on said amount over the Chapter 13 Plan period and that the accrued interest is non-dischargeable.

2. The accrual of said non-dischargeable interest severely hampers the Debtor’s ability to effectually
reorganize and jeopardizes his fresh start. Thus, the Debtors seek to pay the Department of the Treasury/IRS 5%
interest on the priority claim amount through the Chapter 13 Plan.

3. In the event the Department of the Treasury/IRS amends its claim, the Debtor retains his right to either
file a Motion to Amend the Order on this Motion or to change the amount accordingly or to object to said claim or
amended claims.

4. The undersigned counsel requests attorneys fees/costs of $525.00 as a result of filing this Motion.

WHEREFORE the Debtor respectfully requests that this Court enter an Order: (1) allowing the Debtor to
pay the Department of the Treasury/IRS 5% interest on the priority claim amount through any Chapter 13
Plan(including amended or modified Plans); (2) approving $525.00 in attorneys fees/costs; and (3) such other and

further relief as the Court may deem just and proper.
Case 20-10873-EPK Doc 22 Filed 04/21/20 Page 2of5

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and am in compliance with the additional qualifications to practice in this Court set forth in Local
Rule 2090-1(A).

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via electronic filing
to Robin R. Weiner, Trustee, P.O. Box 559007, Fort Lauderdale, FL 33355-9007; A.U.S.T., 51 SW First Avenue,
Room 1204, Miami, FL 33130, and to: Department of the Treasury-Internal Revenue Service, P.O. Box 7346,
Philadelphia, PA 19101-7346; Department of the Treasury-Internal Revenue Service, 7850 SW 6" Court, M/S 5730,
Plantation, FL 33324-2032; Department of the Treasury-Internal Revenue Service: 400 W. Bay Street, M/S 5720,
Jacksonville, FL 32202; William Barr, Attorney General of the United States: 950 Pennsylvania Ave., NW, Room
4400, Washington, D.C. 20530; Hon. Benjamin Greenberg, United States Attorney, Southern District of Florida:
99 NE 4" Street, Miami, FL 33132; Special Assistant United States Attorney, Associate Area Counsel (SBSE) Fort
Lauderdale, 1000 South Pine Island Road, Ste. 300, Plantation, FL 33324; Civil Process Clerk- Attorney General
of the United States-Southern District of Florida, 99 NE 4" Street, Miami, FL 33132; and all creditors listed on

attached Creditors Matrix via 1st Class U.S. Mail the 21 day of April, 2020.

/s/ Colin V. Lloyd

Law Firm of Hoskins, Turco, Lloyd & Lloyd
By: Colin V. Lloyd, Esquire

Florida Bar No.:0165182

302 South Second Street

Fort Pierce, FL 34950

(772) 464-4600

(772) 465-4747 fax
Case 20-10873-EPK Doc 22 Filed 04/21/20

Label Matrix for local noticing
113c-9

Case 20-10873-EPK

Southern District of Florida
West Palm Beach

Tue Apr 21 08:13:41 EDT 2020

Barclays Bank Delaware
Attn: Correspondence

Po Box 8801

Wilmington, DE 19899-8801

(p) JPMORGAN CHASE BANK NA
BANKRUPTCY MAIL INTAKE TEAM
700 KANSAS LANE FLOOR 01
MONROE LA 71203-4774

Citibank/The Home Depot

Attn: Recovery/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179-0034

Deptartment Store National Bank/Macy’s
Attn: Bankruptcy

9111 Duke Boulevard

Mason, OH 45040-8999

(p)DISCOVER FINANCIAL SERVICES LLC
PO BOX 3025
NEW ALBANY OH 43054-3025

(p)FORD MOTOR CREDIT COMPANY
P 0 BOX 62180
COLORADO SPRINGS CO 80962-2180

JPMorgan Chase Bank, N.A.

s/b/m/t Chase Bank USA, N.A.

c/o National Bankruptcy Services, LLC
P.0. Box 9013

Addison, Texas 75001-9013

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Space Coast Credit Union
Attn: Bankruptcy

8045 North Wickham Road
Melbourne, FL 32940-7920

Amex
Correspondence/Bankruptcy
Po Box 981540

El Paso, TX 79998-1540

Capital One

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130-0285

Citibank, N.A.
5800 S Corporate Pl
Sioux Falls, SD 57108-5027

Comenitych/dtlfirstf£in
Attn: Bankruptcy Dept
Po Box 182125

Columbus, OR 43218-2125

Dillards Card Services/Wells Fargo Bank
Attn: Bankruptcy

Po Box 10347

Des Moines, IA 50306-0347

Doctors Business Bureau
Attn: Bankruptcy

202 North Federal Hwy
Lake Worth, FL 33460-3438

Home Credit

Attn: Bankruptcy

Po Box 2394

Omaha, NE 68103-2394

(p)} JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD MN 56302-7999

Quantum3 Group LLC as agent for
CF Medical LLC

PO Box 788

Kirkland, WA 98083-0788

Syncb/Care Credit
Attn: Bankruptcy

Po Box 965064

Orlando, FL 32896-5064

Page 3 of 5

Amex/Bankruptcy
Correspondence/Bankruptcy
Po Box 981540

El Paso, TX 79998-1540

Capital One Bank (USA), N.A.

by American InfoSource as agent
PO Box 71083

Charlotte, NC 28272-1083

Citibank/Shell Oil
Attn: Bankruptcy

Po Box 790034

St Louis, MO 63179-0034

Credit First National Association
Attn: Bankruptcy

Po Box 81315

Cleveland, OH 44181-0315

Discover Bank

Discover Products Inc

PO Box 3025

New Albany, OH 43054-3025

(p)FIFTH THIRD BANK

MD# ROPSO5 BANKRUPTCY DEPT
1850 EAST PARIS SE

GRAND RAPIDS MI 49546-6253

Internal Revenue Service
ATTN: Bankruptcy Department
POB 7346

Philadelphia, PA 19101-7346

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130-1614

Regional Credit Services
Attn: Bankruptcy

1201 Jefferson St. Ste 150
Washington, MO 63090-4453

Syncb/HSN

Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060
Case 20-10873-EPK Doc 22 Filed 04/21/20

Syncb/PPC

Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/ JC Penneys
Attn: Bankruptcy

Po Box 956060

Orlando, FL 32896-0001

Synchrony Bank/Walmart
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

(p)W S BADCOCK CORPORATION
POST OFFICE BOX 724
MULBERRY FL 33860-0724

Colin V Lloyd
302 So 2 St
Ft. Pierce, FL 34950-1559

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk VA 23541-1021

Synchrony Bank/Amazon
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Target

Attn: Bankruptcy

Po Box 9475

Minneapolis, MN 55440-9475

Wells Fargo Bank NA

Attn: Bankruptcy

1 Home Campus Mac X2303-01la
Des Moines, IA 50328-0001

Eugene Sampson Jr.
219 Stony Point Dr
Sebastian, FL 32958-6481

Page 4 of 5

Synchrony Bank / HH Gregg
Attn: Bankruptcy Dept

Po Box 965060

Orlando, FL 32896-5060

Synchrony Bank/Discount Tire
Attn: Bankruptcy

Po Box 965064

Orlando, FL 32896-5064

(p)US BANK
PO BOX 5229
CINCINNATI OH 45201-5229

Wells Fargo Bank, N.A.
PO Box 10438, MAC F8235-02F
Des Moines, IA 50306-0438

Robin R Weiner

wow. chi 3weiner.com

POB 559007

Fort Lauderdale, FL 33355-9007

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Chase Card Services
Attn: Bankruptcy

Po Box 15298
Wilmington, DE 19850

Ford Motor Credit

National Bankruptcy Service Center
Po Box 62180

Colorado Springs, CO 80962

US Bank/RMS CC

Attn: Bankruptcy

Po Box 5229
Cincinnati, OH 45201

Discover Financial

Attn: Bankruptcy Department
Po Box 15316

Wilmington, DE 19850

Jefferson Capital Systems LLC
Po Box 7999
Saint Cloud Mn 56302-9617

(d}Us Bank

Attn: Bankruptcy

Po Box 5229
cincinnati, OH 45201

Fifth Third Bank

Attn: Bankruptcy

35 Fountain Square Plaza
Cincinnati, OH 45263

Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541

W.S. Badcock Corporation
Attn: Bankruptcy

Po Box 497

Mulberry, FL 33860

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
(u)West Palm Beach

Case 20-10873-EPK Doc 22 Filed 04/21/20 Page5of5

(u)Uplift, Inc.

End of Label Matrix
Mailable recipients
Bypassed recipients
Total

44
2
46
